DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-10, 12-17, and 19-23 are pending. Claims 1, 5-8, 12-15, and 19-21 have been amended as per Applicants' request. Claims 22 and 23 have been added as per Applicants' request.

Papers Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims as filed on May 07, 2021
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 07, 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Elora Borkowski on May 20, 2021.

The application has been amended as follows: 


Amendments to the Claims
This listing of claims will replace all prior versions and listings of claims in the subject application.

Listing of Claims:
1. (Currently Amended)	A computer-implemented method, executed on a computing device, comprising:
receiving a request to reconfigure a data array that currently includes N data drives and P parity drives to include N data drives and P+1 parity drives, wherein original parity portions of the data array are arranged in an increasing order based on the number of N data drives and P parity drives across Redundant Array of Independent Disks (RAID) stripes of a RAID stripe set, wherein the N data drives and the P parity drives include N data portions and P parity portions;
confirming the availability of the P+1 parity drive; 
distributing a plurality of new parity portions across the N data drives and P+1 parity drives; and
relocating one an original data portion chosen from [[the]] a plurality of P parity portions and N data portions associated with the P parity drives and the N data drives once per RAID stripe of [[a]] the RAID stripe set to the P+1 parity drive in a decreasing order across the plurality of RAID stripes of the RAID stripe set based on the N data drives and the P+1 parity drives distributing the plurality of new parity portions includes writing the new parity portions to an original location of the relocated original parity portion or original data portion per RAID stripe of the RAID stripe set.

2. (Original)	The computer-implemented method of claim 1 wherein receiving a request to reconfigure a data array that currently includes N data drives and P parity drives to include N data drives and P+1 parity drives concerns reconfiguring a RAID 5 data array to a RAID 6 data array.  

3. (Original)	The computer-implemented method of claim 2 wherein:
the RAID 5 data array includes N data drives and one parity drive; and
the RAID 6 data array includes N data drives and two parity drives.  

4. (Cancelled)	

5. (Previously Presented)	The computer-implemented method of claim 1 further comprising maintaining a first new parity portion, chosen from the plurality of new parity portions, on the P+1 parity drive within a first RAID stripe of a RAID stripe set, wherein maintaining a first new parity portion, chosen from the plurality of new parity portions, on the P+1 parity drive within a first RAID strip of a RAID strip set includes:
calculating the first new parity portion for the first RAID stripe of the RAID stripe set; and
storing the first new parity portion for the first RAID stripe of the RAID stripe set on the P+1 parity drive.

6. (Previously Presented)	The computer-implemented method of claim 1 further comprising:
copying data currently stored on a specific drive, chosen from the N data drives and P parity drives, within a specific RAID stripe of the RAID stripe set to the P+1 parity drive of the specific RAID stripe.  

7. (Previously Presented)	The computer-implemented method of claim 6 further comprising:

storing the specific new parity portion for the specific RAID stripe of the RAID stripe set on the specific drive.

8. (Currently Amended)	A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising:
receiving a request to reconfigure a data array that currently includes N data drives and P parity drives to include N data drives and P+1 parity drives, wherein original parity portions of the data array are arranged in an increasing order based on the number of N data drives and P parity drives across Redundant Array of Independent Disks (RAID) stripes of a RAID stripe set, wherein the N data drives and the P parity drives include N data portions and P parity portions;
confirming the availability of the P+1 parity drive; 
distributing a plurality of new parity portions across the N data drives and P+1 parity drives; and
relocating one an original data portion chosen from [[the]] a plurality of P parity portions and N data portions associated with the P parity drives and the N data drives once per RAID stripe of [[a]] the RAID stripe set to the P+1 parity drive in a decreasing order across the plurality of RAID stripes of the RAID stripe set based on the N data drives and the P+1 parity drives distributing the plurality of new parity portions includes writing the new parity portions to an original location of the relocated original parity portion or original data portion per RAID stripe of the RAID stripe set.



10. (Original)	The computer program product of claim 9 wherein:
the RAID 5 data array includes N data drives and one parity drive; and
the RAID 6 data array includes N data drives and two parity drives.  

11. (Cancelled)	

12. (Previously Presented)	The computer program product of claim 8 further comprising maintaining a first new parity portion, chosen from the plurality of new parity portions, on the P+1 parity drive within a first RAID stripe of a RAID stripe set, wherein maintaining a first new parity portion, chosen from the plurality of new parity portions, on the P+1 parity drive within a first RAID strip of a RAID strip set includes:
calculating the first new parity portion for the first RAID stripe of the RAID stripe set; and
storing the first new parity portion for the first RAID stripe of the RAID stripe set on the P+1 parity drive.

13. (Previously Presented)	The computer program product of claim 8 further including:
copying data currently stored on a specific drive, chosen from the N data drives and P parity drives, within a specific RAID stripe of the RAID stripe set to the P+1 parity drive of the specific RAID stripe.  

14. (Previously Presented)	The computer program product of claim 13 further including:
calculating a specific new parity portion for the specific RAID stripe of the RAID stripe set; and
storing the specific new parity portion for the specific RAID stripe of the RAID stripe set on the specific drive.


receiving a request to reconfigure a data array that currently includes N data drives and P parity drives to include N data drives and P+1 parity drives, wherein original parity portions of the data array are arranged in an increasing order based on the number of N data drives and P parity drives across Redundant Array of Independent Disks (RAID) stripes of a RAID stripe set, wherein the N data drives and the P parity drives include N data portions and P parity portions;
confirming the availability of the P+1 parity drive; 
distributing a plurality of new parity portions across the N data drives and P+1 parity drives; and
relocating one an original data portion chosen from [[the]] a plurality of P parity portions and N data portions associated with the P parity drives and the N data drives once per RAID stripe of [[a]] the RAID stripe set to the P+1 parity drive in a decreasing order across the plurality of RAID stripes of the RAID stripe set based on the N data drives and the P+1 parity drives distributing the plurality of new parity portions includes writing the new parity portions to an original location of the relocated original parity portion or original data portion per RAID stripe of the RAID stripe set.

16. (Original)	The computing system of claim 15 wherein receiving a request to reconfigure a data array that currently includes N data drives and P parity drives to include N data drives and P+1 parity drives concerns reconfiguring a RAID 5 data array to a RAID 6 data array.  

17. (Original)	The computing system of claim 16 wherein:
the RAID 5 data array includes N data drives and one parity drive; and
the RAID 6 data array includes N data drives and two parity drives.  



19. (Previously Presented)	The computing system of claim 15 further comprising maintaining a first new parity portion, chosen from the plurality of new parity portions, on the P+1 parity drive within a first RAID stripe of a RAID stripe set, wherein maintaining a first new parity portion, chosen from the plurality of new parity portions, on the P+1 parity drive within a first RAID strip of a RAID strip set includes:
calculating the first new parity portion for the first RAID stripe of the RAID stripe set; and
storing the first new parity portion for the first RAID stripe of the RAID stripe set on the P+1 parity drive.

20. (Previously Presented)	The computing system of claim 15 further comprising:
copying data currently stored on a specific drive, chosen from the N data drives and P parity drives, within a specific RAID stripe of the RAID stripe set to the P+1 parity drive of the specific RAID stripe.  

21. (Previously Presented)	The computing system of claim 20 further comprising:
calculating a specific new parity portion for the specific RAID stripe of the RAID stripe set; and
storing the specific new parity portion for the specific RAID stripe of the RAID stripe set on the specific drive.

22. (Previously Presented) The computer-implemented method of claim 7, wherein calculating a specific new parity portion for the specific RAID stripe of the RAID stripe set includes using a dual check data computation, orthogonal dual parity check data, and diagonal parity. 

23. (Previously Presented) The computer-implemented method of claim 22, wherein the dual check data computation includes one or more of parity and Reed-Solomon. 


Allowable Subject Matter
Claims 1-3, 5-10, 12-17, and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims in this case, is the inclusion of the specific details, “wherein original parity portions of the data array are arranged in an increasing order based on the number of N data drives and P parity drives across Redundant Array of Independent Disks (RAID) stripes of a RAID stripe set, wherein the N data drives and the P parity drives include N data portions and P parity portions; relocating one of an original parity portion and an original data portion chosen from a plurality of P parity portions and N data portions associated with the P parity drives and the N data drives once per RAID stripe of the RAID stripe set to the P+1 parity drive in a decreasing order across the plurality of RAID stripes of the RAID stripe set based on the N data drives and the P+1 parity drives, wherein distributing the plurality of new parity portions includes writing the new parity portions to an original location of the relocated original parity portion or original data portion per RAID stripe of the RAID stripe set”, as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.
The claims are directed to a specific way of reconfiguring a RAID 5 type array into a RAID 6 type array. The RAID 5 type array has the parity portion increasing in position across each RAID stripe as opposed to the decreasing in position as seen in a generic RAID 5. When reconfiguring to the RAID 6 type array from the RAID 5 type array there is only one relocation happening per RAID stripe as opposed to the prior art where a generic RAID 5 being configured to a generic RAID 6 would have between zero to N+1 relocations per RAID stripe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967.  The examiner can normally be reached on Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIDNEY LI/Examiner, Art Unit 2136       

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136